Name: Commission Regulation (EC) No 2019/96 of 22 October 1996 reintroducing customs duties on products of CN codes 6105, 6109, 6110 and 6106, 6206 originating in Lithuania for which tariff ceilings were opened by Council Regulation (EC) No 2178/95
 Type: Regulation
 Subject Matter: European Union law;  tariff policy;  Europe;  leather and textile industries;  international trade
 Date Published: nan

 23 . 10 . 96 EN Official Journal of the European Communities No L 270/7 COMMISSION REGULATION (EC) No 2019/96 of 22 October 1996 reintroducing customs duties on products of CN codes 6105 , 6109, 6110 and 6106, 6206 originating in Lithuania for which tariff ceilings were opened by Council Regulation (EC) No 2178/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2178/95 (') of 8 August 1995, opening and providing for the adminis ­ tration of Community tariff quotas and ceilings for certain industrial and fishery products originating in Estonia, Latvia and Lithuania, and establishing the detailed provi ­ sions for adapting these quotas and ceilings, extended by Regulation (EC) No 921 /96 (2), and in particular Article 3 (3) thereof, Whereas, pursuant to Article 1 of that Regulation, Estonia, Latvia and Lithuania should benefit from preferential tariff arrangements, in particular subject to tariff ceilings; whereas Article 3 (3) provides that once the ceilings are reached the Commission may adopt a regulation to rein ­ troduce the levying of the customs duties actually applied vis-h-vis third countries until the end of the calendar year; Whereas imports of the products specified in the Annex to this Regulation originating in Lithuania and eligible for tariff preferences have been charged against the ceiling up to the total amount; whereas the situation on the Community market for these products requires the reintroduction of customs duties vis-d-vis the country in question ; Whereas the levying of customs duties for these products should therefore be reintroduced, HAS ADOPTED THIS REGULATION: Article 1 From 26 October 1996, the levying of customs duties suspended for 1996 by Regulation (EC) No 2178/95, shall be reintroduced on imports into the Community of the products shown in the Annex, originating in Lithuania . Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 October 1996. For the Commission Mario MONTI Member of the Commission (') OJ No L 223, 20 . 9 . 1995, p. 1 . 2 OJ No L 126, 24. 5 . 1996, p . 1 . No L 270/8 HEN Official Journal of the European Communities 23 . 10 . 96 ANNEX Order No Code CN Description ( 1 ) (2) (3) 21.2007 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 Shirts , T-Shirts, lightweight fine knit roll-, polo-or turtle-necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 21.2013 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses , shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres